                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:08CR149

        vs.
                                                                           ORDER
DANIEL BANEY,

                        Defendant.

       Defendant Daniel Baney appeared before the court on October 31, 2018, on a Petition for
Offender Under Supervision [109]. The defendant was represented by Assistant Federal Public
Defender Michael J. Hansen, and the United States was represented by Assistant U.S. Attorney
Kimberly C. Bunjer.
       Through his counsel, the defendant waived his right to a probable cause hearing on the
Petition for Offender Under Supervision [109] pursuant to Fed. R. Crim. P. 32.1(b)(1). I find that
the Petition alleges probable cause and that the defendant should be held to answer for a final
dispositional hearing before Senior Judge Bataillon.
       The government moved for detention. A detention hearing was held. Since it is the
defendant’s burden under 18 U.S.C. § 3143 to establish by clear and convincing evidence that he
is neither a flight risk nor a danger, the court finds the defendant has failed to carry his burden and
that he should be detained pending a dispositional hearing before Senior Judge Bataillon.
       IT IS ORDERED:
       1.      A final dispositional hearing will be held before Senior Judge Bataillon in
Courtroom No. 3, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on December 21, 2018 at 1:30 p.m. The defendant must be present in person.
       2       The defendant, Daniel Baney, is committed to the custody of the Attorney General
or his designated representative for confinement in a correctional facility;
       3.      The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel; and
       4.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.
Dated this 1st day of November, 2018.

                                        BY THE COURT:
                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
